IN THE CASE OF



                            UNITED STATES, Appellee

                                            v.

                        Ian J. POMARLEAU, Specialist
                            U.S. Army, Appellant

                                     No. 01-0588
                             Crim. App. No. 9800836

             United States Court of Appeals for the Armed Forces

                              Argued February 26, 2002

                             Decided September 30, 2002

     EFFRON, J., delivered the opinion of the Court, in which
GIERKE and BAKER, JJ., and SULLIVAN, S.J., joined. SULLIVAN,
S.J., filed a concurring opinion. CRAWFORD, C.J., filed a
dissenting opinion.


                                        Counsel

For Appellant: Captain Runo C. Richardson (argued); Colonel Adele H. Odegard,
     Lieutenant Colonel E. Allen Chandler, Jr., and Major Mary M. McCord (on
     brief); Lieutenant Colonel David A. Mayfield and Captain John N. Maher.


For Appellee: Captain William J. Nelson (argued); Colonel Steven T. Salata
     and Major Paul T. Cygnarowicz (on brief).



Military Judge:   Richard J. Hough




            THIS OPINION IS SUBJECT TO EDITORIAL CORRECTION BEFORE FINAL PUBLICATION.
United States v. Pomarleau, No. 01-0588/AR



   Judge EFFRON delivered the opinion of the Court.

   A general court-martial composed of officer and enlisted

members convicted appellant, contrary to his pleas, of two

specifications of drunk driving and two specifications of

involuntary manslaughter, in violation of Articles 111 and 119,

Uniform Code of Military Justice (UCMJ), 10 USC §§ 911 and 919.

He was sentenced to a dishonorable discharge, confinement for

seven years, total forfeitures, and reduction to E-1.    The

convening authority approved the adjudged discharge,

confinement, and reduction, and disapproved the adjudged

forfeitures.   With respect to the mandatory forfeiture of pay

and allowances that otherwise would have applied during

appellant’s confinement, the convening authority granted a

waiver from November 4, 1998, until March 4, 1999, directing

payment of the funds to appellant’s spouse.   See Art. 58b, UCMJ,

10 USC § 858b.   The convening authority also credited appellant

with 54 days of confinement pursuant to United States v. Pierce,

27 M.J. 367 (CMA 1989).   A divided Army Court of Criminal Appeals

affirmed the findings and the sentence in an unpublished

opinion.


     On appellant’s petition, we granted review of the following
issue:

           WHETHER THE MILITARY JUDGE ABUSED HIS
           DISCRETION WHEN HE EXCLUDED SEVERAL DEFENSE


                                 2
United States v. Pomarleau, No. 01-0588/AR


             EXHIBITS FROM EVIDENCE WITHOUT FINDING
             EITHER THAT THE DEFENSE FLOUTED DISCOVERY
             RULES TO GAIN A TACTICAL ADVANTAGE OR THAT
             THE GOVERNMENT WOULD BE PREJUDICED BY THE
             IMPOSITION OF OTHER SANCTIONS OR REMEDIES
             SHORT OF EXCLUSION.[1]


For the reasons set forth below, we hold that under the

circumstances of this case, the military judge erred by: (1)

excluding defense evidence as a discovery sanction for untimely

defense disclosure without conducting a factfinding hearing or


1
  In view of our disposition of this issue, which was designated as Issue IV
in our grant of review, 56 M.J. 226 (2001), this opinion does not address the
following issues on which review also was granted:

      I.     WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION BY
             DENYING APPELLANT'S CAUSAL CHALLENGES AGAINST PANEL
             MEMBERS WHOSE RESPONSES TO VOIR DIRE QUESTIONS
             DEMONSTRATED BIAS WHICH CAST THE FAIRNESS, LEGALITY,
             AND IMPARTIALITY OF THE PROCEEDINGS INTO SUBSTANTIAL
             DOUBT.

      II.    WHETHER THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL
             PREJUDICE OF APPELLANT WHEN HE PERMITTED TRIAL
             COUNSEL TO SHOW THE JURY POSTER-SIZED, GRAPHIC, COLOR
             PHOTOGRAPHS, ONE DEPICTING THE NAKED, FULL-BODY
             AUTOPSY PHOTOGRAPH OF A PASSENGER AND THE OTHER
             DEPICTING THE CONTORTED, BLOODIED CORPSE OF A SECOND
             PASSENGER, WHICH PHOTOGRAPHS WERE HIGHLY PREJUDICIAL
             AND WHICH CERTAINLY INFLAMED THE PASSIONS OF THE
             JURY.

      III.   WHETHER THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL
             PREJUDICE OF APPELLANT WHEN HE ADMITTED SEVERAL
             POSTER-SIZED, GRAPHIC, COLOR PHOTOGRAPHS, DEPICTING,
             INTER ALIA, TWO DECEASED PASSENGERS' BATTERED FACES
             IN APPELLANT'S CASE, WHICH PHOTOGRAPHS WERE HIGHLY
             PREJUDICIAL AND MARGINALLY RELEVANT AT BEST.

      V.     WHETHER THE MILITARY JUDGE COMMITTED PREJUDICIAL
             ERROR WHEN HE FAILED TO SUA SPONTE GIVE UNCHARGED
             MISCONDUCT AND SPILLOVER INSTRUCTIONS.

      VI.    WHETHER THE CUMULATIVE EFFECT OF THE MULTIPLE ERRORS
             HEREIN REQUIRES REVERSAL. See United States v.
             Dollente, 45 M.J. 234 (1996).



                                       3
United States v. Pomarleau, No. 01-0588/AR


otherwise ascertaining the cause for untimely disclosure by the

defense; and (2) by not making findings of fact on the record as

to whether less restrictive measures could have remedied any

prejudice to the Government arising from untimely disclosure.


                          I.    Background

                         A.    The Collision


     The charges in this case stem from a fatal, single-car

collision involving appellant and three others in the early

morning hours of August 15, 1997, outside Fort Carson, Colorado.

The record indicates that after drinking for several hours,

appellant left the post in his 1995 Jeep Wrangler, which was

equipped with a fiberglass hardtop, and drove to a local

civilian club at about 11:30 p.m. on August 14.    At the club,

appellant met another soldier, Specialist (SPC) O, with whom he

was previously unacquainted.    The two soldiers later left the

club in appellant’s vehicle, accompanied by two civilians, Ms. D

and Ms. N.   The record contains conflicting testimony as to the

identity of the driver of the vehicle.


     At some point in the journey towards Fort Carson, the

driver lost control of the vehicle, struck a guard rail, and

crashed.   The Jeep flipped, and all four occupants were ejected.

Within minutes of the collision, both women died as a result of

their injuries.   SPC O and appellant both sustained serious

                                   4
United States v. Pomarleau, No. 01-0588/AR


injuries, but survived.   SPC O suffered a broken wrist,

significant injuries to his back, and a concussion.   Appellant’s

injuries included cracked ribs and blunt trauma to the head so

severe that it left him with no memory of the collision or the

events preceding it.


     Blood samples were taken from appellant and SPC O shortly

after the collision and tested over .10 grams of alcohol per 100

milliliters of blood, the legal limit under Colorado state law.

SPC O’s blood-alcohol level tested at .117, and appellant’s

registered at .121.


     As noted, there was uncertainty as to who was operating the

vehicle at the time of the collision.   Appellant had no

recollection of the incident, and the eyewitnesses who testified

at trial also could not identify the driver.   SPC O, who

presumably knew who was driving, made a number of conflicting

statements to civilian investigators at the crime scene, and

later to agents from the Army Criminal Investigation Command

(“CID”) during interviews conducted eight months after the

accident.


     SPC O told the first police officer to arrive at the scene

that he did not remember who was driving, and then told the

officer that he was a passenger in the back seat.   When

questioned by a second officer at the crime scene, Colorado

                                 5
United States v. Pomarleau, No. 01-0588/AR


State Trooper Maurice Harris, SPC O again stated that he did not

know who was driving.    When asked if the driver was male or

female, SPC O responded, “I can’t remember.”     Based on these

responses, Trooper Harris testified that he described SPC O as

“uncooperative” in his police report “[b]ecause at the time, . .

. when I was talking to him, I find it kind of hard to believe

that you don’t know who was driving the vehicle that you were

riding in.”


     When interviewed by CID agents in May 1998, a few weeks

before trial, SPC O told the agents, “While awake, I’ve had

thoughts that I was the driver of the jeep.”     He then stated, “I

try to put myself behind the jeep, and I can’t do it.     I see

myself as a passenger.”    SPC O also denied being drunk at the

time of the collision during the CID interview.


                    B.    Pretrial Proceedings

     At a hearing under Article 32, UCMJ, 10 USC § 832, Colorado

State Trooper David Dolan, the Government’s expert in accident

reconstruction, testified that he concluded appellant was the

driver based on his analysis of the crime scene and estimation

of each occupant’s expulsion pattern from the vehicle.     Other

evidence considered by the investigating officer included

civilian police reports, photographs and a videotape of the

crime scene and the damaged Jeep, the autopsy reports, and other



                                  6
United States v. Pomarleau, No. 01-0588/AR


medical evidence.     Charges were subsequently referred against

appellant on March 5, 1998.


      The Pomarleau family retained John Smith, an engineer and

accident reconstruction expert, and Raymond Smith, an expert in

technical accident investigation, to conduct a preliminary

review of the Government’s evidence to test the validity of

Trooper Dolan’s claims.       Appellant’s family paid $750 for the

experts’ services.      On or about April 8, 1998, the experts

reported their preliminary assessment to defense counsel,

concluding that SPC O, and not appellant, was the likely driver

of the Jeep at the time of the accident.


      The same day, April 8, defense counsel submitted a request

to the convening authority to obtain funding to retain the

experts for trial, pursuant to RCM 703(d), Manual for Courts-

Martial, United States (2000 ed.).2         John Smith’s testimony was

proffered to challenge the scientific validity of Trooper

Dolan’s expulsion theory.       Raymond Smith’s testimony was offered

to challenge the competence of the state police’s investigation,

which Raymond Smith described as “sloppy” and “incomplete” based

on the civilian investigators’ failure to collect material




2
  All Manual provisions cited are identical to the ones in effect at the time
of appellant's court-martial.



                                      7
United States v. Pomarleau, No. 01-0588/AR


evidence and inadvertent destruction of other evidence.3            Raymond

Smith concluded that this evidence “may have” provided

“conclusive proof” as to the driver’s identity.


     Defense counsel sought $8,500 for both experts to cover

expenses for in-court appearances ($1,000 per day), 23 hours of

pretrial preparation at $175 per hour, and $1,500 in fees for

the preparation of demonstrative exhibits and additional

analysis of the vehicle and accident scene data and related

expenses.    Defense counsel attached to the request a letter from

the experts indicating that they needed the financing approved

by April 13 to have sufficient time to prepare for trial, which

was then scheduled to begin on April 27.


     On April 10, 1998, the convening authority approved the

defense’s request for John Smith, but at a reduced amount, and

denied the request for Raymond Smith.         The authorization allowed

$3,000 in government-paid assistance if John Smith testified one

day, and $4,000 if he were to testify on two days.           The staff

judge advocate (“SJA”) had recommended the reduced amount for

John Smith based on his determination that John Smith’s



3
  The civilian investigators did not fingerprint the steering wheel, the
driver’s side door, or any other part of the driver’s side compartment. The
Jeep’s interior was not inspected for hair and tissue evidence. Trooper
Dolan testified that blood evidence was observed inside the vehicle, but
stated samples were not collected. Night photographs taken of the crime
scene in the immediate period following the collision were destroyed when
Trooper Harris inadvertently exposed the film.


                                     8
United States v. Pomarleau, No. 01-0588/AR


“investigation [wa]s already complete” as of April 7, and

financing was only needed for trial preparation and related

administrative expenses.


      Defense counsel submitted a request to the convening

authority on April 14, 1998, seeking an additional $2,165 in

funding for John Smith, but did not renew the request for

Raymond Smith.4     The request included an itemized list of tasks

John Smith had yet to complete, as well as the fee for each

task.   On April 16, the acting convening authority further

allowed $250, but disapproved the balance of the request.              The

disapproved funding included fees for John Smith to examine the

crime scene and the vehicle with a technical crew, and to

analyze the collected data.


      The next day, on April 17, 1998, a session was convened

under Article 39(a), UCMJ, 10 USC § 839(a), and defense counsel

moved to compel the additional funding for John Smith or, in the

alternative, abate the proceedings.         See RCM 703(d), supra.

During arguments on the motion, defense counsel informed the

military judge that the Government’s expert, Trooper Dolan, had

disclosed new information regarding his theory of the accident

the previous day, stating:



4
  Although funding was not approved for Raymond Smith, he testified on behalf
of the defense at trial.


                                      9
United States v. Pomarleau, No. 01-0588/AR


          [W]hen I talked to Trooper Dolan yesterday,
          for the first time he told me of . . . a
          theory that a bruise on the accused’s
          abdomen in his opinion was caused by the
          steering wheel. And, again, injuries to the
          lower legs of who he believes was the front
          passenger in the vehicle, that she had some
          injuries below her knees, he says that’s
          consistent with hitting the dashboard.
          Again, this is the type of technical data
          the expert needs to go back to the vehicle
          in order to . . . either verify or refute.

Defense counsel further indicated that the Government had not

provided the defense with a videotape of the crime scene until

April 7, and that Mr. Smith had visited the scene on April 6 and

needed to reexamine the scene in light of the video and the new

information the Government’s expert had disclosed.


     The military judge granted the motion and ordered an

additional $1,400 be provided for the defense expert.   Trial

counsel did not deliver the military judge’s order to the

convening authority until April 22, at which time the request

was approved.   During the two weeks the parties litigated the

expert funding issue, the military judge continued to address

other matters related to the trial, and scheduled the court-

martial to begin on April 27.   The trial was subsequently

delayed until May 26.   The record does not indicate when or at

whose request the trial date was changed.




                                10
United States v. Pomarleau, No. 01-0588/AR


                            C.   Discovery

     On March 11, the Government submitted to the defense a

general request for discovery pursuant to RCM 701(b)(3), Manual,

supra.   The defense previously had provided the Government with

its own request during the Article 32 investigation, which the

parties treated as a continuing request after the referral of

charges.   The first complaints regarding the pace of discovery

appear in the record on April 17, during the Article 39(a)

hearing held to consider the defense motion to compel funding

for its expert witness.    Trial counsel complained that defense

counsel had provided insufficient synopses of the expected

testimony of various defense experts, and that he had not yet

received the defense’s final witness list.    The military judge

instructed defense counsel to produce the requested material the

same day, and further stated that a hearing would be held if

there were any disputes.    There is no indication in the record

that such a hearing was ever held or requested by the

prosecution.


      On May 15, the Government moved to compel discovery,

stating that the defense had only “partially complied [with its

discovery requests] and provided the government with a list of

defense witnesses . . . [but] ha[d] failed to provide the

government with copies of charts and diagrams that the defense




                                  11
United States v. Pomarleau, No. 01-0588/AR


experts intend[ed] to use at trial.”   Trial counsel also

indicated that he had been unable to interview the defense

experts.   The record does not indicate what action the military

judge took in response to the motion, nor does the record

indicate whether the Government further complained about the

progress of the defense’s discovery compliance prior to trial.


     At trial, the prosecution asserted that the defense had not

produced for the Government, prior to the commencement of the

court-martial proceedings, a number of exhibits and the

supporting literature which provided the scientific basis for

its expert’s testimony.   The defense exhibits relevant to the

present appeal include: (1) a diagram simulating the motion of

an unrestrained passenger in a rollover accident; (2) a computer

simulation of the ejection pattern of one of the victims, Ms. D,

from the vehicle, and the calculations used to generate it; and

(3) the supporting study relied on by the defense expert, John

Smith, to prepare both the diagram and the computer simulation,

and to which he referred in his testimony.


     Trial counsel moved to exclude the exhibits and the study

from evidence to sanction the defense for its untimely

disclosure.   Trial counsel informed the military judge that he

had not obtained a copy of the diagram until the second day of

trial, and had not received a copy of the study until that day,


                                12
United States v. Pomarleau, No. 01-0588/AR


just prior to the defense’s intended direct examination of Mr.

Smith.   Trial counsel further stated that he never received a

copy of the computer simulation and related materials, and

contended he was being “ambush[ed]” by the defense and did not

have enough time to review the exhibits and prepare for cross-

examination.


     In response to the prosecution’s objection to the diagram,

defense counsel told the court that “[t]he decision to use this

as demonstrative evidence was made yesterday after hearing some

of the government witness [sic] that will be in rebuttal to some

of the government witnesses.”   Regarding the computer

simulation, defense counsel contended that trial counsel had

access to “whatever documents [Mr. Smith] ha[d] as a result of

the simulation” and could have asked for them when he

interviewed Mr. Smith, but did not.   Trial counsel responded

that “[a]t the time the government interviewed Mr. Smith [the

day before trial], he said he had not completed all his

analysis.”


     The military judge asked trial counsel how long it would

take the Government’s experts to review the defense expert’s

materials, and trial counsel replied, “It could take them an

hour; it could take them 2 days.”    The military judge then said

to defense counsel:


                                13
United States v. Pomarleau, No. 01-0588/AR


           [Y]ou’ve really ambushed the government in
           this case. They’re sitting here midway
           through their trial after a presentation of
           21 or 22 witnesses, with a jury all set to
           listen to the defense side of the case, and
           you’ve put the court in a position where I
           either grant a delay for them to check stuff
           they should have been able to check before
           trial or I don’t let this evidence in, which
           I’m very inclined to do at this point.

The military judge subsequently sustained the prosecution’s

objection to the diagram and supporting study, excluding the

evidence and prohibiting the defense expert from referring to

the evidence in his testimony.       The military judge did not

indicate the basis for his decision, other than to say, “I do

agree with the government.”5       The military judge later sustained

the objection to the computer simulation and related

calculations without comment.


     A factfinding hearing was not conducted by the military

judge, and the record does not indicate that he otherwise

inquired into why the defense had not responded to the

Government’s discovery requests in a timely manner.           However,

during litigation concerning prosecution objections to a defense



5
  The study the defense expert relied on involved a pickup truck, and the
military judge questioned its relevance. In response, defense counsel argued
that the study had a “more general” application. Trial counsel pressed the
military judge to disallow the study to punish the defense for discovery
violations. The military judge stated that he agreed with the Government and
sustained the objection without litigating the relevance issue. The
Government has not challenged the relevance of this evidence in the present
appeal.


                                     14
United States v. Pomarleau, No. 01-0588/AR


exhibit not at issue in the present appeal, defense counsel

offered the following explanation for his delay in complying

with the Government’s discovery requests:


          Mr. Smith has had a hard time preparing for
          trial. We knew that. And the reason he had
          a hard time preparing for trial was because,
          first of all, on the front end, the
          government and the defense went through a
          little battle over funding. By the time
          that battle was over, Mr. Smith had seven
          trials in 3 weeks plus two depositions. And
          then he started his annual training for his
          reserve duty. He was supposed to be on AT
          [annual tour] this week. All of this was
          known to the trial counsel and to the court
          when we scheduled this trial. Mr. Smith has
          done everything he can to comply with the
          court’s order that he be here and testify
          this week. . . . Your Honor, I’ve done
          everything I can to comply.


                           D.   The Trial

     Appellant’s trial on the merits took place over a three-day

period, from May 27 through May 29.    Both the defense and

Government cases relied heavily on the testimony of their

respective experts in accident reconstruction to establish the

driver’s identity.   A critical fact informing the experts’

opinions was the number of times the vehicle rolled.    This

figure was relied upon to calculate the ejection pattern of each

occupant from the vehicle, which, in turn, formed the basis of

the experts’ opinions as to the position of the occupants in the

Jeep prior to the collision.    The eyewitnesses varied in their



                                 15
United States v. Pomarleau, No. 01-0588/AR


accounts, testifying that the vehicle may have flipped only once

to as many as five times.      The experts also reached differing

conclusions.


                        1.   The Government Case

     The government expert, Trooper Dolan, testified that he

formulated his ejection theory during his initial inspection of

the crime scene a few hours after the collision, stating:

           Trooper Harris and I both went to the scene.
           We got there approximately 6:30. He walked
           me completely through the scene, and I
           looked at the marks in the road. And at
           that point in time, I told him in a rollover
           type situation with a hardtop jeep, since
           the hardtop really didn’t come off till the
           last roll, the people stayed relatively in
           the same positions; and the ejection path
           would indicate that the person closest to
           the road, later identified as Mr. [O],
           should be the back seat passenger. The
           person later identified as Miss [D] would be
           the person that was thrown up by the fence.
           The person on the shoulder of the road later
           identified as Miss [D] would be the front-
           seat passenger-- . . . I mean Miss [N]. And
           the person in the roadway would be the
           driver, Mr. Pomarleau.

Trooper Dolan estimated the vehicle was traveling between 76 and

88 miles per hour (“mph”) when it collided with the guard rail

using the “yaw” method.6      He further concluded the Jeep rolled



6
  Trooper Dolan explained that a vehicle “yaws” when “the rear wheels . . .
track[] outside of the front wheels” as it turns. Speed is estimated using
the yaw method by measuring the radius of the turn and entering this figure
into the yaw equation. Trooper Dolan did not know where appellant’s vehicle
began to yaw and measured the radius from two tire marks which were


                                     16
United States v. Pomarleau, No. 01-0588/AR


three-and-one-quarter times based on his examination of the

damage to the Jeep and marks on the road.


     In support of this opinion testimony, the Government

introduced crime scene diagrams prepared by Troopers Dolan and

Harris tracing the path of the vehicle during the collision, and

a yaw chart which graphically illustrated Trooper Dolan’s

calculations.     Medical evidence was also presented to

corroborate Trooper Dolan’s testimony.         The physicians who

treated appellant and Ms. N testified that their injuries were

consistent with those of a driver and front seat passenger,

respectively.


                          2.   The Defense Case

     The defense challenged Trooper Dolan’s ejection theory as

scientifically unsound, and claimed his analysis was the product

of “inadequate” and “incomplete” investigative work.           John

Smith, the defense expert, explained his reconstruction analysis

as “taking the physical evidence and applying to it the

principles of physics, math, and engineering . . . to determine

what did happen, what might have happened, and what could not

have happened.”     He testified that a study indicated that

“[o]nly 6 percent of all rolls go even one and a quarter rolls.



approximately one-half inch apart. This half-inch gap produced the 12-mph
difference in his two speed estimates.


                                     17
United States v. Pomarleau, No. 01-0588/AR


So, in real life, vehicles don’t roll that far.”7            He further

indicated that cars generally roll once every 1.3 to 1.6

seconds, and that based on the speed Trooper Dolan estimated the

vehicle was traveling, it would have flipped at a rate of .2

seconds per roll, which was unlikely.


      Mr. Smith also conducted an energy analysis and determined

that the amount of rotational energy the Jeep would have

generated had it flipped three-and-a-quarter times at 76 mph

would have destroyed the vehicle beyond recognition.             He also

criticized Trooper Dolan’s use of the yaw method to calculate

the vehicle’s speed, which he claimed had been “discredited” and

was based on “assumptions . . . almost never met in real life,”8

and suggested that the physical evidence did not support Trooper



7
  Trial counsel objected to Mr. Smith’s reference to this statistical data on
the ground that he had not been provided with the research. The objection
was overruled, and the military judge ordered that the “data or literature”
be turned over to the Government. The record is not clear on whether the
defense complied with the military judge’s order. During closing, defense
counsel argued that “empirical data tells us . . . only 6 percent of
vehicles--roll more than one and a half times.” Trial counsel objected,
stating, “Sir, objection. There is no empirical data.” The military judge
sustained the objection and gave the following limiting instruction to the
panel:

            Members of the court, an expert witness, in giving an
            opinion, can rely on other data. However, that data
            may be considered by you only for testing the basis
            for the opinion. It may not be considered by you for
            the truth of the data.

8
  Trooper Dolan conceded on cross-examination that the yaw method is sensitive
to slight adjustments in the radius, and that the 12-mph gap in his speed
estimates was due to the half-inch difference between the two tire marks he
used to measure the radius.


                                     18
United States v. Pomarleau, No. 01-0588/AR


Dolan’s theory, noting “[t]here’s no evidence that any part of

that vehicle ever touched the pavement three times.”


     Mr. Smith testified that there was “insufficient data” to

allow him to reconstruct the exact movement of the vehicle since

all marks along the vehicle path were not documented by the

civilian investigators, and that he could only “talk in

generalities.”   He concluded appellant and Ms. N were ejected

from the vehicle at similar trajectories, and the amount of

energy required to propel them over the distance they were

thrown indicated they were in the back seat since “the highest

energy was found [sic] to the back seat passengers.”   He also

concluded there was “effectively zero” chance that appellant’s

rib injuries were caused by the steering wheel, citing federal

safety standards which he claimed required that steering wheels

bend upon impact and the steering wheel in this case was not

damaged.


     Mr. Smith theorized that SPC O was in the driver’s seat and

likely fell out through the driver’s side door when it opened

during the collision, or went through the roof when the hardtop

came off.   He could not determine the manner Ms. D was expelled

from the vehicle and deduced she went through the window

“[b]ased on tests that have been run,” referring to the computer

simulation and research contained in the supporting study.    As


                                19
United States v. Pomarleau, No. 01-0588/AR


previously noted, objections to these exhibits and testimony

were sustained, as were objections to defense efforts to admit

the diagram simulating the motion of an unrestrained passenger

in a rollover.   The only exhibit the defense was permitted to

present in support of Mr. Smith’s reconstruction analysis was a

scaled diagram of the crime scene illustrating technical aspects

of his rollover theory.


                       3.   Closing Arguments

     As part of the action taken against the defense, the

military judge permitted the Government to question the defense

experts regarding the late disclosures, to include pretrial

conversations trial counsel had with the defense experts.      In

closing, the prosecution argued before the members, “How did

defense try to prove their case?      By ambush. . . . [T]here’s

only one reason why Mr. Smith did not provide those documents as

he was supposed to.   It’s so that the government wouldn’t have

the opportunity to scrutinize his opinion.”      (Emphasis added.)

In his rebuttal argument, trial counsel continued:


          And you got to see here in court how many
          times I had to object because that was the
          first time I heard about this stuff.
          Objection sustained. Testimony not allowed.
          Why? Because he was trying to ambush, he’s
          trying to play fancy-free and footloose with
          this court-martial. He’s trying to pull the
          wool over your eyes. Did you accept his
          explanation of how it [the Jeep] rolled?
          Did he tell you how he thought it rolled?

                                 20
United States v. Pomarleau, No. 01-0588/AR


          Did he tell you what the damage was?    No.
          He never gave you a clear answer.

(Emphasis added.)


II. Expert Witnesses, Discovery, and Sanctions for Noncompliance

                A.   Employment of Expert Witnesses

     “[A]s a matter of military due process, servicemembers are

entitled to investigative or other expert assistance when

necessary for an adequate defense, without regard to indigency.”

United States v. Garries, 22 M.J. 288, 290 (CMA 1986).    RCM

703(d), supra, allows for the employment of a defense expert at

the Government’s expense upon a showing that the requested

assistance is “relevant and necessary” to the defense case, and

“the Government cannot or will not ‘provide an adequate

substitute.’”   United States v. Ford, 51 M.J. 445, 455 (1999)

(quoting RCM 703(d)).   The request must be made in writing to

the convening authority, and include “a complete statement of

reasons why employment of the expert is necessary and the

estimated cost of employment.”   RCM 703(d).   Should the

convening authority deny the request, the defense may petition

the military judge to compel the convening authority to

authorize the funding, or have the proceedings abated.      Id.




                                 21
United States v. Pomarleau, No. 01-0588/AR


                     B.   Discovery from the Defense

      The foundation for military discovery practice is Article

46, UCMJ, 10 USC § 846, which provides that “[t]he trial

counsel, the defense counsel, and the court-martial shall have

equal opportunity to obtain witnesses and other evidence in

accordance with such regulations as the President may

prescribe.”    As we observed in United States v. Williams, 50 M.J.
436, 439 (1999), “The military justice system has been a leader

with respect to open discovery . . . .”          See United States v.

Enloe, 15 USCMA 256, 258, 35 CMR 228, 230 (1965) (congressional

intent to provide a military accused with a broader right of

discovery than civilian defendants); Drafters’ Analysis of RCM

701, Manual, supra at A21-32.        The Analysis notes that broad

discovery is “essential to the administration of military

justice,” adding:

            [B]ecause assembling the military judge,
            counsel, members, accused, and witnesses is
            frequently costly and time-consuming,
            clarification or resolution of matters
            before trial is essential.

Id.


      RCM 701 implements the discovery aspects of Article 46.9

According to the Analysis, “[t]he rule is intended to promote

full discovery to the maximum extent possible consistent with


9
  In addition to RCM 701, several other rules address specified aspects of
discovery. See, e.g., RCM 405; RCM 703; Mil.R.Evid. 506, Manual, supra.


                                     22
United States v. Pomarleau, No. 01-0588/AR


legitimate needs for nondisclosure . . . and to eliminate

‘gamesmanship’ from the discovery process.”    Id.   In addition to

addressing the responsibilities of the prosecution, the rule

imposes certain duties upon the defense, including the

affirmative duty to inform the prosecution of the names and

addresses of all witnesses the defense intends to call during

its case-in-chief, and the duty to notify the prosecution of

certain defenses the accused intends to assert at trial.    RCM

701(b)(1) and (2).    Moreover, the rule provides that when the

defense asks the prosecution to disclose certain specified types

of documents, tangible objects, and reports, the defense incurs

a reciprocal obligation to provide similar material to the

prosecution.    RCM 701(b)(3) and (4).


     The responsibilities of the defense, as well as the

prosecution, also are governed by RCM 701(e), which states:


          Each party shall have adequate opportunity
          to prepare its case and equal opportunity to
          interview witnesses and inspect evidence.
          No party may unreasonably impede the access
          of another party to a witness or evidence.


           C.    Discovery - Sanctions for Noncompliance

     The defense, as well as the prosecution, must comply with

applicable rules and procedures governing the production and

presentation of evidence at trial.    Williams v. Florida, 399
U.S. 78, 82 (1970) (trial “is not yet a poker game in which


                                 23
United States v. Pomarleau, No. 01-0588/AR


players enjoy an absolute right always to conceal their cards

until played”).    Both civilian and military courts possess the

statutory authority to impose sanctions for noncompliance with

discovery requirements, ranging from an order permitting

discovery to an order prohibiting the offending party from

offering evidence not disclosed.      See, e.g., Fed.R.Crim.P.

12.1(d), 12.2(d), 16(d)(2); RCM 701(g)(3).


     In Taylor v. Illinois, 484 U.S. 400 (1988), the Supreme

Court sustained the constitutionality of a rule authorizing

exclusion of evidence as a sanction against a defendant for

noncompliance.    Under the state rule at issue, the defendant was

required to provide the prosecution with a list of defense

witnesses.    After providing a list prior to trial, the defense

attempted at trial to call a witness not listed.     The trial

judge conducted a hearing on the matter outside the presence of

the jury.    The trial judge concluded that the defense had

engaged in a willful violation of the discovery procedures, the

trial judge precluded the witness from testifying.


     Following his conviction and appeals at the state level,

the defendant challenged his conviction before the Supreme

Court.   He contended a defense witness could never be precluded

to sanction a discovery violation because such an action would

violate the Compulsory Process Clause of the Sixth Amendment.


                                 24
United States v. Pomarleau, No. 01-0588/AR


Conversely, the State argued that the guarantees of the

Compulsory Process Clause do not extend to matters beyond

application of the subpoena power.


       At the outset, the Supreme Court rejected the State’s

interpretation of the Sixth Amendment, emphasizing that “[t]he

right to offer testimony is . . . grounded in the Sixth

Amendment.”    Id. at 409.   The Court added: “We cannot accept the

State’s argument that this constitutional right may never be

offended by the imposition of a discovery sanction that entirely

excludes the testimony of a material defense witness.”      Id.   The

Court also rejected the defense position that under the Sixth

Amendment, the preclusion sanction would never be appropriate no

matter how serious the defense’s discovery violation.      Id. at

410.   The Court emphasized that “[d]iscovery . . . minimizes the

risk that a judgment will be predicated on incomplete,

misleading, or even deliberately fabricated testimony,” id. at

411-12, and observed that the availability of other remedies,

such as continuances, did not mandate an absolute bar against

the sanction of exclusion.    The Court stated:

                 It may well be true that alternative
            sanctions are adequate and appropriate in
            most cases, but it is equally clear that
            they would be less effective than the
            preclusion sanction and that there are
            instances in which they would perpetuate
            rather than limit the prejudice to the State
            and the harm to the adversary process.


                                  25
United States v. Pomarleau, No. 01-0588/AR


Id. at 413.   The Court added:

          If a pattern of discovery violations is
          explicable only on the assumption that the
          violations were designed to conceal a plan
          to present fabricated testimony, it would be
          entirely appropriate to exclude the tainted
          evidence regardless of whether other
          sanctions would also be merited.

Id. at 414.


     After sustaining the state rule, the Court declined “to

attempt to draft a comprehensive set of standards to guide the

exercise of discretion in every possible case.”    Id. at 414.

The Court held that in considering the appropriateness of

exclusion in a particular case, it would be necessary to balance

“the fundamental character of the defendant’s right to offer the

testimony of witnesses in his favor” against “countervailing

public interests,” which the Court identified as

          [t]he integrity of the adversary process,
          which depends both on the presentation of
          reliable evidence and the rejection of
          unreliable evidence, the interest in the
          fair and efficient administration of
          justice, and the potential prejudice to the
          truth-determining function of the trial
          process[.]

Id. at 414-15 (citing Fendler v. Goldsmith, 728 F.2d 1181, 1188-

90 (9th Cir. 1983)).   Fendler applied a balancing test for

evaluating the disqualification of defense testimony as a

sanction for discovery violations, and included the following

factors: (1) the importance of the witness or evidence to the



                                 26
United States v. Pomarleau, No. 01-0588/AR


defense case; (2) the degree of surprise or prejudice to the

prosecution; (3) the effectiveness of less restrictive remedies;

and (4) the willfulness of the violation.     Id.


     In terms of the procedure for considering sanctions for

noncompliance, the Court noted:

          A trial judge may certainly insist on an
          explanation for a party’s failure to comply
          with a request to identify his or her
          witnesses in advance of trial. If that
          explanation reveals that the omission was
          willful and motivated by a desire to obtain
          a tactical advantage that would minimize the
          effectiveness of cross-examination and the
          ability to adduce rebuttal evidence, it
          would be entirely consistent with the
          purposes of the Compulsory Process Clause
          simply to exclude the witnesses’ testimony.

Id. at 415 (citation and footnote omitted).    In sustaining the

decision to exclude Taylor’s eyewitness, the Court cited

specific facts in the record supporting the trial judge’s

determination that the defense’s failure to disclose was willful

and blatant.   Id. at 416-17.


     Taylor left open the question of whether the Constitution

would permit the exclusion of defense evidence for discovery

violations absent a finding that the violations were willful and

strategically motivated.    See United States v. Johnson, 970 F.2d
907, 911 (D.C. Cir. 1992) (discussing cases); see also 4 Wayne

R. LaFave, et al., Criminal Procedure § 20.6(c) at 946 (2nd ed.

1999) (collecting cases).   Federal civilian courts have split on

                                  27
United States v. Pomarleau, No. 01-0588/AR


the question.   Some courts require such a finding as a

precondition to excluding the contested defense evidence or

testimony.   See Bowling v. Vose, 3 F.3d 559 (1st Cir. 1993);

United States v. Peters, 937 F.2d 1422, 1426 (9th Cir. 1991);

Escalera v. Coombe, 852 F.2d 45 (2nd Cir. 1988).   Other courts

have “not read Taylor as establishing ‘bad faith’ as an absolute

condition for exclusion,” and interpret “Taylor as establishing

a balancing test in which defense bad faith is a powerful

factor” but not necessarily a prerequisite.   Johnson, 970 F.2d

at 911-12; see also Tyson v. Trigg, 50 F.3d 436, 445 (7th Cir.

1995); but cf. Noble v. Kelly, 246 F.3d 93, 100 n.3 (2nd Cir.

2001) (per curiam) (not deciding whether “a finding of

willfulness is required in every case,” but requiring that

willfulness be shown “where prejudice to the prosecution can be

minimized with relative ease”).


     Regardless of the specific approach, federal appellate

courts have generally required that trial courts make findings

on the record to support a decision to disqualify defense

evidence under Taylor.   See, e.g., Johnson, 970 F.2d at 912, 916

(remanding to district court to make findings under Taylor);

Noble, 246 F.3d at 101 (where trial “court simply found no

‘acceptable’ reason for the attorney’s failure to provide a

notice of alibi,” without proper findings, preclusion was



                                  28
United States v. Pomarleau, No. 01-0588/AR


error); cf. United States v. Hamilton, 128 F.3d 996, 1003-05 (6th

Cir. 1997) (where trial court’s bad-faith finding based on

impermissible hearsay, error harmless where de novo review of

the record revealed excluded evidence was fabricated).


                            *   *      *


     In the military justice system, RCM 701(g)(3) governs the

sanctioning of discovery violations.       The rule, which provides

the military judge with a number of options to remedy such

violations, states:

          Failure to comply. If at any time during the
          court-martial it is brought to the attention
          of the military judge that a party has
          failed to comply with this rule, the
          military judge may take one or more of the
          following actions:
               (A) Order the party to permit
          discovery;
               (B) Grant a continuance;
               (C) Prohibit the party from introducing
          evidence, calling a witness, or raising a
          defense not disclosed; and
               (D) Enter such other order as is just
          under the circumstances. This rule shall
          not limit the right of the accused to
          testify in the accused's behalf.

     Our Court has not addressed the precise question in the

present appeal regarding the circumstances under which the

exclusionary provision in RCM 701(g)(3)(C) may be imposed

against an accused for noncompliance.       Our decisions in this



                                29
United States v. Pomarleau, No. 01-0588/AR


area principally have dealt with the Government’s duty to

disclose its evidence pursuant to the relevant constitutional

and statutory rules.    See, e.g., United States v. Murphy, 33 M.J.
323 (CMA 1991); United States v. Trimper, 28 M.J. 460 (CMA 1989).

Prior to the promulgation of the 1984 Manual, there were no

formal rules obligating the defense to participate in pretrial

discovery.    See David A. Schlueter, Military Criminal Justice:

Practice and Procedure, § 10-5 (5th ed. 1996) (noting “[u]ntil

recently . . . very little, if any, information about defense

evidence or tactics was available to the prosecution”).


     We have considered the permissibility of barring defense

witnesses or evidence to enforce procedural rules in other

contexts.    Most recently, in United States v. Roth, 52 M.J. 187

(1999), we held that it was error for the military judge to bar

a defense witness from testifying during the presentencing

hearing to punish the defense for violating a sequestration

order.   We first noted that “[o]ur research reveals that the

sanction of excluding the witness has been used sparingly,

particularly where a government witness has not been

sequestered. . . .    Indeed, most of the cases concern the issue

that the judge did not exclude the [government] witness.”    Id.

at 190 (emphasis added) (citations omitted).    We then reversed,

holding:



                                 30
United States v. Pomarleau, No. 01-0588/AR


           [T]he ultimate sanction of excluding the
           witness should be used ordinarily to punish
           intentional or willful disobedience of the
           military judge's sequestration orders.
           [United States v.] Lattimore, [902 F.2d 902,
           904 (11th Cir. 1990)]; United States v.
           Blasco, 702 F.2d 1315, 1327 (11th Cir.),
           cert. denied, 464 U.S. 914 . . . (1983). As
           with other rules that may preclude a
           defendant from introducing important defense
           evidence, neither the rule nor the
           enforcement of the rule can be
           “disproportionate to the purposes they are
           designed to serve.” [] Rock v. Arkansas, 483
U.S. 44, 56. . . (1987); Michigan v. Lucas,
           500 U.S. 145, 151. . . (1991).

Id. at 191.   We further concluded that such a severe sanction

was not warranted where the excluded testimony was material to

an important issue and the Government could not show prejudice.

Id.   In such a case, it would be “fundamentally unfair to leave

[the Government’s evidence on the matter] totally unrebutted.”

Id.


      Similarly, in United States v. Coffin, 25 M.J. 32 (CMA 1987),

we reversed where the military judge precluded the defense from

challenging the admission of government evidence on the ground

that the motion to suppress came after the accused had entered

his guilty plea, in violation of Mil.R.Evid. 311(d)(2)(A),

Manual, supra, and where the military judge entered his ruling

without making any findings on the record.   We stated:


           While the rule announced in Mil.R.Evid.
           311(d)(2)(A) is salutary and provides for
           efficient administration of justice, it

                                31
United States v. Pomarleau, No. 01-0588/AR


          should be liberally construed in favor of
          permitting an accused the right to be heard
          fully in his defense. See also United
          States v. Williams, 23 M.J. 362 (CMA 1987).
25 M.J. at 34 (footnote omitted).


                               *       *   *

     The constitutional implications of precluding defense

testimony as a sanction for discovery violations in the military

justice system are reflected in the non-binding Discussion

accompanying RCM 701(g)(3).   The Discussion sets forth detailed

guidance respecting “[f]actors to be considered in determining

whether to grant an exception to exclusion” when imposed against

either party.   These factors include

          the extent of disadvantage that resulted
          from a failure to disclose; the reason for
          the failure to disclose; the extent to which
          later events mitigated the disadvantage
          caused by the failure to disclose; and any
          other relevant factors.

     In response to the Supreme Court’s decision on Taylor, the

Discussion was amended in 1993 to provide specific guidelines

for determining whether defense testimony may properly be

excluded to enforce the Manual’s discovery rules.   See Drafters’

Analysis of RCM 701(g)(3)(C), Manual, supra at A21-34.   The

Discussion first notes that defense witness testimony should be

excluded “only upon finding that the defense counsel’s failure

to comply with th[e] rule was willful and motivated by a desire



                                  32
United States v. Pomarleau, No. 01-0588/AR


to obtain a tactical advantage or to conceal a plan to present

fabricated testimony.”   Second, the Discussion states that

exclusion is appropriate only “if alternative sanctions could

not have minimized the prejudice to the Government.”


     Third, the Discussion emphasizes that before imposing the

sanction of exclusion, “the military judge must weigh the

defendant’s right to compulsory process against the

countervailing public interests[.]”   These interests include:

“(1) the integrity of the adversary process; (2) the interest in

the fair and efficient administration of military justice; and

(3) the potential prejudice to the truth-determining function of

the trial process.”   See also Taylor, supra at 412.




                         III.   Application

     The military judge at appellant’s trial concluded that his

counsel had failed to comply with the Government’s pretrial

discovery requests and, as a result, further determined that

appellant should be penalized by precluding the defense from

introducing specific expert evidence not disclosed prior to

trial.   The granted issue requires us to consider whether the

military judge erred by imposing exclusion as the sanction

rather than a less restrictive alternative.   See RCM 701(g)(3).

We review a military judge’s ruling to exclude evidence for an



                                 33
United States v. Pomarleau, No. 01-0588/AR


abuse of discretion.     United States v. Ayala, 43 M.J. 296, 298

(1995).    Findings of fact are reviewed for clear error, and

conclusions of law are reviewed de novo.         Id.


                                   *     *   *

     The critical question for the members to decide in this

case was who -- appellant or SPC O -- was driving the Jeep at

the time of the accident.      Both the prosecution and the defense

relied on the testimony of accident reconstruction experts to

present their respective cases.        With respect to the testimony

of SPC O as to whether or not he was driving, his credibility

was considerably damaged by his conflicting and equivocal

statements to civilian investigators and CID agents when

questioned immediately after the accident and just prior to

trial.10   Under these circumstances, the resolution of this

critical question turned on which expert the members found to be

most reliable.


     Because the trial essentially amounted to a battle of the

experts, the defense case was wounded by the exclusion of the

very evidence relied upon by its expert, John Smith, to support

his opinion that SPC O was in the driver’s seat.          The military

judge excluded the rollover diagram, computer simulation, and


10
  The Court of Criminal Appeals acknowledged that SPC O’s credibility was
damaged at trial. Unpub. op. at 3 n.3. However, the court concluded “he was
telling the truth[.]” Id.


                                    34
United States v. Pomarleau, No. 01-0588/AR


related literature based on his conclusion that the defense was

attempting to “ambush” the Government by waiting until trial to

disclose the materials.


     Whether or not the defense intentionally engaged in delay

tactics to “ambush” the Government cannot be determined from the

record.   The military judge did not conduct a factfinding

hearing or otherwise attempt to ascertain the cause for the

defense’s untimely disclosures.    While the record is less than

clear in this regard, we note that defense counsel’s explanation

to the military judge for the defense’s delay in disclosing the

contested exhibits went unrebutted, and the record suggests

there may be some validity to his claims.


     Defense counsel stated that Mr. Smith testified in seven

trials and two depositions in a three-week period before

appellant’s trial, and this workload impaired his ability to

complete the defense exhibits in a timely manner.   The

prosecution did not dispute the defense position.   The record

also indicates that as late as April 16, the Government was

still in the process of disclosing evidence in its possession to

the defense.   The Government’s expert, Trooper Dolan, did not

disclose to the defense critical aspects of his ejection theory

until April 16.   Additionally, in response to defense

supplemental discovery requests dated April 9 and 15, the


                                  35
United States v. Pomarleau, No. 01-0588/AR


Government produced “[n]ewly discovered color copies” of the

Jeep, and indicated that additional photographs were still in

the process of being developed.


     An accused is entitled to expert assistance at the

Government’s expense in order to have a “meaningful opportunity

to present [his or her] evidence . . . [and] challenge[] the

Government’s scientific proof, its reliability, and its

interpretation” when a proper showing of necessity and relevance

is made.   United States v. Van Horn, 26 M.J. 434, 438 (CMA 1988).

As both the convening authority and military judge concluded,

appellant satisfied this requirement with respect to his expert

in accident reconstruction, John Smith.    However, because the

Government controlled the funding for the experts, appellant’s

trial preparations were effectively put on hold during the two-

week period the funding issue was litigated because the

Government resisted the defense request.    See RCM 703(d)

(requiring requests for expert funding to be made “in advance of

employment of the expert”).


     Whether or not the defense could have prepared and

disclosed the contested exhibits in a timely fashion,

notwithstanding the funding dispute, is a matter the military

judge should have addressed by making findings of fact regarding

his decision to impose the preclusion sanction in response to


                                  36
United States v. Pomarleau, No. 01-0588/AR


the allegations of defense discovery violations.    A military

judge has the duty to regulate the discovery process to ensure

the timely administration of justice, and to protect against

surprise and attempts to present unreliable evidence to the

members.   Taylor, supra at 412.    This does not, however, permit

blind adherence to prudential concerns at the expense of “an

accused[’s] [] right to be heard fully in his [or her] defense.”

Coffin, 25 M.J. at 34.   The military judge must balance an

accused’s right to compulsory process against the

“countervailing public interests” that the rule is designed to

protect and, in the final analysis, ensure that the penalty

imposed is not “disproportionate to the purposes [the rule is] .

. . designed to serve.”   Roth, 52 M.J. at 191.


     To this end, the Discussion accompanying RCM 701(g)(3)

provides useful guidance in conducting the balancing test

mandated in Taylor.    Proper consideration by the military judge

of the factors identified in the Discussion -- the significance

of the contested evidence or testimony to the defense case,

prejudice to the Government, efficacy of less severe remedies,

and the willfulness of the violation -- before resorting to the

most harsh sanction, will ensure that the interests of the

accused, as well as “countervailing public interests,” are given

appropriate weight.    See also Fendler, 728 F.2d at 1188-90.



                                   37
United States v. Pomarleau, No. 01-0588/AR


     In the present case, trial counsel conceded that it would

have taken at most two days to review the defense evidence in

question and prepare for cross-examination.    Given the

significance of the excluded exhibits and testimony to

appellant’s case -- the material formed the scientific basis for

the defense expert’s opinion, which trial counsel repeatedly

challenged -- the military judge was obligated to consider

whether a less restrictive measure, such as a continuance, could

have remedied any prejudice to the Government under these

circumstances.   Cf. Murphy, 33 M.J. at 328-29 (though prosecutor

engaged in “unorthodox tactics” and was untimely in disclosing

impeaching witness statement, decision to grant a continuance

rather than exclude government witness not abuse of discretion).

In the absence of findings of facts, we cannot be confident that

he did so.


     Finally, we note that trial counsel’s closing argument

compounded the harm to appellant.    The argument amounted to an

inappropriate comment on the defense expert’s credibility, and

an invitation to the members to “interpret the military judge’s

rulings as evidence that Mr. Smith’s testimony was a lie.”

Unpub. op. at 12 (Carter, J., dissenting).    First, no evidence

was presented to support the allegation that Mr. Smith failed to

cooperate with discovery in an attempt to “ambush” the



                                38
United States v. Pomarleau, No. 01-0588/AR


Government or otherwise “pull the wool over [the members] eyes.”

Second, it is not appropriate in argument to suggest that a

military judge’s decision to admit or exclude evidence, or to

sustain an objection, itself amounts to a comment on the

veracity of that evidence or witness, as trial counsel did in

this case.


                             * * * * *


     The entry of findings of fact on the record by the military

judge is particularly important when the issue involves reasons

for untimely disclosure and the availability of alternative

sanctions that are less restrictive than exclusion of evidence.

In the absence of such findings, it nonetheless may be possible

to affirm a conviction if the reasons for the military judge's

ruling are otherwise clearly identifiable on the record (e.g.,

the reasons are discussed during a dialogue between the military

judge and counsel), or if exclusion of the evidence at issue did

not materially prejudice the substantial rights of the accused.

See Art. 59(a), UCMJ, 10 USC § 859(a).


     If the reasons provided by the military judge or otherwise

apparent from the record are not valid, and exclusion of the

evidence is prejudicial under Article 59(a), the conviction must

be set aside.   If there is uncertainty as to the reasons for the

defense violation or as to the availability and impact of

                                39
United States v. Pomarleau, No. 01-0588/AR


sanctions less restrictive than exclusion, it may be appropriate

to remand the record for a DuBay11 hearing.            In the present case,

the military judge’s failure to make findings of fact as to the

basis for the untimely defense response and as to the

availability of less restrictive sanctions was compounded by

trial counsel’s prejudicial argument.            Under these

circumstances, it is appropriate to set aside the findings and

sentence and authorize a rehearing.




                                  IV. DECISION


        The decision of the United States Army Court of Criminal

Appeals is reversed.         The findings of guilty and the sentence

are set aside.       The record of trial is returned to the Judge

Advocate General of the Army.          A rehearing is authorized.




11
     United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967).


                                        40
United States v. Pomarleau, No. 01-0588/AR

SULLIVAN, Senior Judge (concurring):

    I agree with my learned brother, Judge Effron, and write

separately only to emphasize the three points that lead me to

concur.

      First, the military judge failed to make any findings of

fact prior to imposing the most stringent sanction on appellant,

the exclusion of key defense evidence supporting the defense

theory that appellant was not driving.          This was especially

unfortunate in this case since such findings would have provided

an appellate court with an understanding of the thinking of the

trial judge.    Without this evidence, the defense was dealt a

major blow, without explanation.

    Second, it is apparent to me that the sanction went beyond

that necessary to insure a fair trial to the Government.             As was

well stated by Cicero, who many consider the first real trial

advocate, "Let the punishment fit the offense."1           The exclusion

of key defense exhibits should be the last, not the first, remedy

for discovery violations.       Cf. McCarty v. State, 763 P.2d 360

(N.M. 1988).    Clearly, there were other remedies that could have

been imposed.     The Government suggested that it might take two

days to evaluate the precluded evidence.          Such a delay would have
                                                              2
been a small price to pay for justice in this case.               Moreover,

1
  Marcus Tullius Cicero, Noxiae poena par esto. De Legibus, III, 3. The
maxim is often attributed to Sir W.S. Gilbert in the Mikado, act II. Cicero
is considered by many to be the father of modern trial advocacy because of his
insistence that evidence, not rhetoric, should control the outcome of a trial.
2
  In this regard, I am reminded of the motto engraved in the Attorney
General's rotunda of the United States Department of Justice: "The United
States wins its case whenever justice is done to one of its citizens in the
courts."
United States v. Pomarleau, No. 01-0588/AR

the ruling of the military judge served to gut the defense theory

of the case.   In a battle of experts, it deprived appellant of

his right to present his case.   As I stated in United States v.

Rankins, "[Appellant's] defense to the charge was not a strong

one, but it was [appellant's] only one."     34 M.J. 326, 336 (CMA

1992)(Sullivan, C.J., dissenting).

     Third and finally, the Government was allowed in its closing

argument to argue to the military jury that the ruling of the

military judge on the discovery motion was tantamount to a

conclusion that the defense had attempted to mislead the jury.

This alone may have been sufficiently prejudicial to warrant

reversal.   See United States v. Achtenberg, 459 F.2d 91 (8th Cir.

1972).




                                 2
United States v. Pomarleau, No. 01-0588/AR


     CRAWFORD, Chief Judge (dissenting):

     I respectfully dissent because the majority opinion (1)

engages in speculation regarding the military judge’s ruling,

and (2) applies a drastic remedy that is contrary to the

prevailing practice in federal, state, and military courts.    The

gist of the majority’s decision is to require the military

judge, in factual scenarios such as are present in this case, to

set forth all of his or her reasons for sustaining the

prosecution’s objection to the evidence.   The majority overlooks

the fact that the judge was able to view these exhibits, as well

as consider the lack of foundational proffers by the moving

party.   The rationale for trial counsel’s objections, and for

the military judge’s ruling -- the lack of disclosure; the lack

of logical relevance; the lack of reliability; the fact that the

contested exhibits were in support of expert opinion and were

created solely for the litigation in this case; and the failure

to satisfy the reliability standards of Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its progeny --

are evident on the record.

     Without question, the defense has a constitutional right to

introduce evidence that is both relevant and reliable.   See

United States v. Leiker, 37 M.J. 418 (CMA 1993).   As we said in

United States v. Hayes, 36 M.J. 361 (CMA 1993):
United States v. Pomarleau, No. 01-0588/AR


            The Compulsory Process Clause, Chambers v.
            Mississippi, 410 U.S. 284, 93 S. Ct. 1038,
            35 L. Ed. 2d 297 (1973), and the Due Process
            Clause, Pennsylvania v. Ritchie, 480 U.S. 39,
            107 S. Ct. 989, 94 L. Ed. 2d 40 (1987), provide
            criminal defendants the right to introduce
            evidence and the right to examine defense
            witnesses at trial to allow “the jury ... [to]
            decide where the truth lies.” See Washington
            v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 1923,
            18 L. Ed. 2d 1019 (1967). The extent of the
            right to present defense evidence is unsettled.
            Cf. Pennsylvania v. Ritchie, 480 U.S. at 56,
            107 S.Ct. at 1000.

Id. at 362.    Evidence that has “any tendency to make the

existence of any fact ... more probable or less probable than it

would be without the evidence” is logically relevant.

Mil.R.Evid. 401, Manual for Courts-Martial, United States (2000

ed.);1 United States v. Woolheater, 40 M.J. 170, 172 (CMA 1994).

Moreover, the same evidence must be legally relevant pursuant to

Mil.R.Evid. 403.     Id.   “Although relevant, evidence may be

excluded if its probative value is substantially outweighed by

the danger of ... confusion of the issues ... or by

considerations of undue delay....”         Mil.R.Evid. 403.

      The burden is on the proponent of evidence to show that it

is both relevant and reliable by building a foundation for its

admission or making an “offer of proof [that] allows the

military judge to make an informed ruling and permits the


1
  All Manual provisions cited are identical to the ones in effect at the time
of appellant’s court-martial.




                                      2
United States v. Pomarleau, No. 01-0588/AR


appellate courts to review that ruling to determine whether

exclusion of the evidence resulted in reversible error.”   United

States v. Means, 24 M.J. 160, 162 (CMA 1987); Mil.R.Evid. 103(a),

Manual, supra.   No offer of proof is necessary when evidentiary

relevance is obvious.    Scientific or expert testimony is subject

to the same evidentiary concerns of relevance and reliability.

See Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999); Daubert,

supra; see generally United States v. Houser, 36 M.J. 392 (CMA),

cert. denied, 510 U.S. 864 (1993); Mil.R.Evid. 702, Manual,

supra.

     The majority finds that the military judge precluded the

defense from fully presenting its case during a four-day trial

on the merits.   The record of trial shows otherwise.   Regardless

of our differing views of the evidence, the proper course of

action -- and indeed the prevailing course of action in federal,

state, and military courts -- is to return this record of trial

to the Court of Criminal Appeals for factual findings underlying

the military judge’s exclusion of four defense exhibits so that

we can properly assess the military judge’s exercise of

discretion.   See Taylor v. Illinois, 484 U.S. 400 (1988); RCM

701(g), Manual, supra.




                                  3
United States v. Pomarleau, No. 01-0588/AR


                               FACTS

     At issue is whether the military judge abused his

discretion in rejecting four defense exhibits that were to be

used in conjunction with expert testimony.   See Kumho Tire Co.,

supra; General Electric Co. v. Joiner, 522 U.S. 136 (1997).

     Defense Exhibit TT for Identification (ID) is a one-page

item entitled “Figure 6:   Passenger Simulation.”   It contains 25

picture frames that appear to demonstrate the motion of an

unrestrained passenger inside a vehicle during a rollover

accident and how that individual might be ejected from the

vehicle.   Defense Exhibit TT for ID was prepared as an overhead

viewgraph to be used in conjunction with Defense Exhibit WW for

ID during expert testimony.

     Defense Exhibit UU for ID is two pages of handwritten notes

that are unintelligible without further explanation.   Defense

Exhibit VV for ID appears to be a printed graph entitled “EDSMAC

Traj. Simulation.”   The trial defense counsel made no proffer as

to the relevance or reliability of these exhibits.

     Defense Exhibit WW for ID is a ten-page document entitled

“ATB Model Simulation of a Rollover Accident with Occupant

Ejection,” authored by Huaining Cheng and Annette L. Rizer,

Systems Research Labs, and Louise A. Obergefell, Department of

the Air Force.   This study involves a 1988 Toyota pickup truck




                                 4
United States v. Pomarleau, No. 01-0588/AR


and a 1979 Mercury car collision while both vehicles were moving

in the same direction on a four-lane state highway.            The paper

is devoted to simulations of occupants in the Toyota pickup

truck.   As the majority opinion notes, the fatal accident in the

case at hand involved a 1995 Jeep Wrangler with a fiberglass

hardtop that was involved in a single car collision with a

guardrail.

      The military judge’s exclusion of the aforementioned

defense exhibits for identification must be examined in the

context of the case as a whole.        When defense counsel attempted

to enter Defense Exhibit RR (a scale drawing of the accident

scene) into evidence, trial counsel objected to the use of this

diagram based on the defense’s failure to provide this chart in

a timely fashion prior to trial,2 as well as the lack of

reliability of the chart’s measurements.          After argument, the

military judge made the following ruling concerning the motion

to exclude Defense Exhibit RR:

                 First of all, I believe the basis for the
            government’s objection are [sic] twofold. One is
            that the chart is based on unreliable information
            in that it’s old; and secondly, in that the
            defense has failed to comply with their discovery
            request in a timely manner.



2
  Defense counsel faxed a copy of this exhibit to trial counsel at 11:30 p.m.
on the night before trial. The fax was sent to the legal assistance office,
not trial counsel’s home. Trial counsel did not see the exhibit until the
following day.




                                      5
United States v. Pomarleau, No. 01-0588/AR


                And I agree with both. I agree that this
           chart is based on information that I don’t know
           if it’s adequate, and I don’t know if it’s
           reliable, and I don’t think the government does
           either.

                Secondly, this court has been set for a
           fairly lengthy period of time. Now, defense
           experts, like any other member of the defense
           team, are required to comply with discovery
           requests. They are required to comply with the
           rules of court. And in my view, that has not
           been done in this case. It’s been a sham.

                At this time I’m not going to disqualify the
           chart because I think the chart goes to weight.
           I am going to give the government any delay they
           want in this case to send their experts out to
           compare their measurements with this chart, if
           they’re able to do that, so that they can come
           back and testify. That’s the only fair thing to
           do in this case. I am also going to let the
           government counsel cross-examine defense experts
           on why this chart arrived late and as to why
           there’s a delay in this case if there’s a delay
           that’s taken.

     Following this ruling, trial counsel immediately complained

about another matter of timeliness -- that Defense Exhibit TT

for ID had not been previously furnished to the Government.

Defense counsel agreed that Defense Exhibit TT for ID was not

furnished to government counsel until the third day of trial,

May 28.   Without further addressing the prosecution’s challenge

to this exhibit, the military judge returned to the issue of

Defense Exhibit RR and the length of time it would take the

government experts to review the chart’s information in order to

determine its accuracy, as well as relevance.   Despite the



                                 6
United States v. Pomarleau, No. 01-0588/AR


Government’s argument that any delay would prejudice its case,

the military judge rejected trial counsel’s argument and said:

          I’ll give you a couple-hour delay here and
          see if you can go out there and verify that
          information. I realize this puts you at a
          disadvantage, and I’m quite appalled at the way
          this discovery was handled. Quite appalled.

                            * * *

          Again, I understand this soldier has a right to
          representation of counsel, and I’m concerned about
          that. But I’m also concerned that as a defense team,
          you’ve got to comply with the rules. And you’ve
          really ambushed the government in this case. They’re
          sitting here midway through their trial after a
          presentation of 21 or 22 witnesses, with a jury all
          set to listen to the defense side of the case, and
          you’ve put the court in a position where I either
          grant a delay for them to check stuff they should have
          been able to check before trial or I don’t let this
          evidence in, which I’m very inclined to do at this
          point.
                              * * *

               MJ: Okay, well, now you understand why I’m
          taking this delay, right?

               DC:   Yes, Your Honor.

               MJ: I’m taking this delay because you have not
          complied. Now, my other alternative is just to not
          allow this document in. I’m giving you a chance to
          comply so the government can be placed in a position
          of where they can at least cross-examine these
          witnesses and know where these figures came from.
          And, believe me, this is your last chance to do that.

     Approximately two hours later, after investigation of the

accident scene by Trooper Dolan (the government expert) and Mr.

Smith (the defense expert), and over trial counsel’s objection




                                 7
United States v. Pomarleau, No. 01-0588/AR


that Defense Exhibit RR included marks on the road that no

longer existed, the military judge allowed the exhibit to be

used.   Trial counsel also renewed his objection to Defense

Exhibit RR based on a failure to comply with discovery.   That

too was overruled.

     The military judge then turned to the admissibility of

Defense Exhibits TT and WW for ID -- the chart showing the

kinetics of occupant movement in a rollover accident and the

literature upon which that chart was based.   The following then

occurred:

                 MJ: Well, looking at the abstract in this, it
            talks about this being a simulation based upon a
            pickup truck; is that right?

                 DC: Your Honor, I believe the underlying
            accident that they modeled the study on involved a
            pickup truck, but I believe the study is more general
            than that.

                                * * *

                 TC: Well, sir, I haven’t had a chance to read
            this thing. I gave it to Trooper Dolan to read. But,
            this, sir, is an exam--you’ve allowed the defense to
            use Defense Exhibit RR. This is just outrageous that
            right in the middle of a very complicated trial, I get
            handed something else in mid-court that I have to read
            and prepare for. It’s outrageous. If you allow them
            to use this type of evidence, then they continue to do
            the same thing over and over again. There’s no
            incentive to comply with discovery.

                 MJ: I agree. The government’s objection is
            sustained. Moreover, looking at the document, I have
            read it. I question the relevance to this case anyway
            based on that. But I do agree with the government. I



                                  8
United States v. Pomarleau, No. 01-0588/AR


          am sustaining the government’s objection.   Please move
          on. Let’s call the members back.

     Later in the trial, Mr. John J. Smith, the son of Raymond

Smith, testified for the defense.    He was qualified as an expert

in the fields of accident reconstruction and bio-mechanics.

Using Defense Exhibit RR, as well as information from law

enforcement officers, medical personnel, and witnesses to the

accident, Mr. Smith testified that Specialist (SPC) O was

driving the vehicle and appellant was in the back seat.   In

reaching this conclusion, Mr. Smith opined that the police

report showing “the first person being ejected before the

vehicle ever started rolling” was in error.   Mr. Smith

continued:

          ... next, I looked at the three and a quarter rolls,
          and I was--I was suspicious because in real life,
          vehicles don’t roll three and a quarter rolls. In
          fact, some researchers say that only 6 percent of all
          rollovers--

               TC: Objection, sir. This research has not been
          provided to the government.

               MJ: Do you have that research, [defense
          counsel]?

               DC: Yes, Your Honor, I believe we do have it
          available. I personally do not have it, but I believe
          Mr. Smith has brought it with him.

               MJ:   Why wasn’t it presented to the government?

               DC: I was unaware that the government was
          interested in this research, Your Honor.




                                 9
United States v. Pomarleau, No. 01-0588/AR


                MJ: Well, there was a continuing discovery
           request, was there not?

                DC: Your Honor, [trial counsel] was given the
           opportunity to interview Mr. Smith, and I was not made
           aware of any--

                MJ: The objection’s overruled, but the data or
           literature will be provided to [trial counsel] this
           evening.

     The witness went on to explain that only six percent of all

vehicle rolls go even one-and-a-quarter rolls, and the

Government’s evidence showing the vehicle rolled three-and-a-

quarter times was definitely wrong.    Mr. Smith bolstered this

testimony by noting that there was no evidence that any part of

the destroyed vehicle ever touched the pavement three times.

     During direct examination, Mr. Smith forthrightly admitted

that while he knew certain things about the accident based on

available markings, there was not enough information to know

exactly how the vehicle rolled.    He concluded that appellant and

Ms. N were backseat passengers because they were thrown the

farthest and the greatest amount of propulsion energy would come

from the back seat.   He explained how SPC O, whom he believed to

be the driver of the vehicle, was likely thrown from the

vehicle.   Regarding Ms. D, Mr. Smith candidly admitted that he

had “no mechanism to tie her to the right front, but by a

process of elimination....”   He knew that Ms. D was ejected, but




                                  10
United States v. Pomarleau, No. 01-0588/AR


exactly how, he could not determine.   In particular, when

explaining how Ms. D left the vehicle, Mr. Smith stated:

          Full-scale simulations would indicate she probably
          went through the window. Based on tests that have
          been run, that’s the most likely place for her to go
          out, was the window. But, again, if the roof had been
          removed at that point--and it probably was--she could
          have gotten out there, also. She could have also gone
          through the roof.

               TC: Excuse me, sir. The government has not been
          aware of any tests that they’ve run, and we haven’t
          seen results of any tests. And that would also be
          part of our discovery request.

               MJ: Do you have tests, [defense counsel], results
          of tests?

               DC: No, Your Honor. The only test results I'm
          aware of the government provided to me.

               TC: The witness just testified about test results.
          We have a discovery request in, and we have not
          received any test results.

               MJ: Mr. Smith, do you have test results?      Did
          you conduct tests?

               WITNESS: No, Your Honor. What I was referring to
          are the full-scale tests that are published in the
          literature.

               MJ: Okay, now, there's been an objection to
          that, and that's been sustained.

              WITNESS:   Oh, I'm sorry, sir.

               MJ: The members of the court will disregard any
          testimony about literature about expulsion tests. Do
          you understand that? [affirmative responses from the
          court members]

               MJ: Thank you. Please proceed. [further
          questions by the defense counsel:]



                               11
United States v. Pomarleau, No. 01-0588/AR



               Q. Mr. Smith, did you run a computer simulation
          of this accident?

              A.     Yes, I did.

               Q. Can you please explain to the members of the
          court what a computer simulation is.

               TC: Sir, again, the government has not received
          any results of a computer simulation or anything.

               MJ:    Do you have those?

               DC: Your Honor, again, Mr. Smith was available.
          He was interviewed by the government. He had whatever
          documents he has as a result of the simulation with
          him at the time of the interview.

               TC: I disagree, sir. At the time the government
          interviewed Mr. Smith, he said he had not completed
          all his analysis. And that was the day before trial,
          last Monday.

              MJ:     Where are those?

               WITNESS: Sir, one of the simulations is back there
          by my father.

              MJ:     Would you get it, please?

              WITNESS:     Yes, sir.

               MJ:    The court's in recess in place.

          [The court recessed at 1740 hours and reconvened at
          1741 hours, 28 May 1998.]

               MJ: The court is called to order. The objection
          to the simulation is sustained and to the testimony
          from that simulation.

          [further questions by the defense counsel:]




                                   12
United States v. Pomarleau, No. 01-0588/AR


               Q. Mr. Smith, you testified earlier about
          calculating the maximum angle of rotation when the
          vehicle first entered the shoulder of the road.

              A.     Yes, sir.

              Q.     Could you--

               TC: And, sir, those calculations were not
          provided to the government either.

               MJ:    Do you have calculations?

               WITNESS:    Yes, sir.

               MJ:    Where are they?

               WITNESS:    In my notebook, sir.

               MJ:    Go get them, please.   The court's in recess.

          [The court recessed at 1743 hours and reconvened at
          1744 hours, 28 May 1998.]

          [Defense Exhibits UU and VV for ID were marked and
          shown to the military judge.]

                                   * * *

               MJ:    ... The objection’s sustained.   Move on,
          please.

               TC:    Sir, does that refer to the testimony, also?

               MJ:    That’s right.

          [further questions by the defense counsel:]

               Q. Mr. Smith, what is the track width of this
          vehicle?

               TC: Again, sir, objection. The government has
          not been provided any diagrams that indicate how he
          measured the track width of the vehicle.

               MJ:    Overruled.



                                    13
United States v. Pomarleau, No. 01-0588/AR



               WITNESS:    Seven point eight feet.



                                   * * *

               Q. In a rollover accident with unrestrained
          passengers, do the passengers move around within the
          vehicle?

               A.    Absolutely.

               Q. Do they move great distances, or could you
          please explain--

               TC: Sir, at this time--I believe that exhibit
          and the basis of study was excluded by the court. And
          if this witness is going to testify based upon that
          study, the government requests that he not be allowed
          to.

               MJ: I’ll allow this question.     Then move on to
          something else, please.

               DC:    Yes, Your Honor.

               WITNESS:    [Mr. Smith provided a detailed
          response.]

     At the close of direct examination, trial counsel elected

to begin his cross-examination the following day (May 29, 1998).

The court opened at 8:11 a.m. on May 29, with more discovery

contention:

               TC: Sir, on Tuesday morning when I interviewed
          Mr. Smith, he tape recorded that conversation. Last
          night I asked the defense for a copy of that tape at 6
          o’clock. I stayed until 9:30; I didn’t get the copy
          yet. My understanding is [defense counsel] came about
          9:15, but I didn’t receive that tape till this morning
          before I came into court today. What I’d like to do
          is continue on with the cross-examination of Mr. Smith



                                    14
United States v. Pomarleau, No. 01-0588/AR


          but then at least allow 15, 20 minutes to review that
          tape at some point.

               MJ: Okay. Is there anything else to take up at
          this out-of-court session?

                 TC:   No, sir.

               DC: Your Honor, if I could just respond to that.
          I recall the request for the tape being closer to 7
          o’clock, and I--

               MJ: Well, let me interrupt you. I’m not worried
          about times. I’m just going to accommodate the
          government and let them listen to the tape.

                 DC:   Fine, Your Honor.

                 MJ:   You don’t have any problem with that, do
          you?

                 DC:   No, Your Honor.

               MJ: Okay. And, again, I don’t like finger-
          pointing. I know you guys are trying to do a good
          job, and you are doing a good job. But I just want to
          make sure that people get equal access. So, we’ll go
          ahead and conduct your cross-examination. At some
          point if you can do without it an hour, if you’re--I
          don’t know how long the cross-examination’s going to
          be. But at some point where we normally take a break,
          let’s take it then.

                 TC:   Yes, sir.    Thank you.

                 MJ:   Okay?

                 DC:   Fine, Your Honor.

                 MJ:   All right.    Please recall the members.

                               DISCUSSION

     Our system of justice, like all others, has as its bedrock

a single purpose -- “that guilt shall not escape or innocence



                                    15
United States v. Pomarleau, No. 01-0588/AR


suffer.”   Berger v. United States, 295 U.S. 78, 88 (1935); see

United States v. Johnston, 41 M.J. 13, 16 (CMA 1994)(“purpose of a

trial is truthfinding within Constitutional, statutory, and

ethical considerations”); see also Nix v. Whiteside, 475 U.S.
157 (1986).   “To this end, we have placed our confidence in the

adversary system, entrusting to it the primary responsibility

for developing relevant facts on which a determination of guilt

or innocence can be made.”   United States v. Nobles, 422 U.S.
225, 230 (1975), citing United States v. Nixon, 418 U.S. 683,

709 (1974), and Williams v. Florida, 399 U.S. 78, 82 (1970).

     This case is about “adherence to rules of procedure that

govern the orderly presentation of facts and arguments to

provide each party with a fair opportunity to assemble and

submit evidence to contradict or explain the opponent’s case.”

Taylor, 484 U.S. at 411.   More succinctly, it is about the right

to present “competent, reliable ... exculpatory evidence[.]”

Crane v. Kentucky, 476 U.S. 683, 690 (1986).   United States v.

Scheffer, 523 U.S. 303 (1998), which reversed a decision of this

Court, should be heeded.   There, the Supreme Court held:

     “[a] defendant’s right to present relevant evidence is
     not unlimited, but rather is subject to reasonable
     restrictions,” including the state’s “legitimate
     interest in ensuring that reliable evidence is
     presented,” and evidentiary exclusions will not
     violate the constitution “so long as they are not
     ‘arbitrary’ or ‘disproportionate to the purposes they
     are designed to serve.’”



                                16
United States v. Pomarleau, No. 01-0588/AR



DiBenedetto v. Hall, 272 F.3d 1, 8 (1st Cir. 2001), quoting

Scheffer, supra at 308, and Rock v. Arkansas, 483 U.S. 44, 56

(1987).

     In our system of open discovery, “[e]ach party shall have

adequate opportunity to prepare its case and equal opportunity

to interview witnesses and inspect evidence.”    RCM 701(e),

supra.    When one party unreasonably impedes the other party’s

access to evidence or witnesses, RCM 701(g)(3) empowers the

military judge to facilitate discovery, or as a last resort,

exclude evidence that was not disclosed.    The non-binding

Discussion of the aforementioned Rule for Courts-Martial and

Taylor, supra, make it clear that the sanction of excluding

evidence is not the preferred method of dealing with a failure

to comply with a discovery request or the procedural rules

relating to discovery.

     As the majority opinion notes, ___ MJ at (34), the narrow

issue which we must decide is whether the military judge clearly

abused his discretion by precluding appellant from introducing

or using Defense Exhibits for ID TT through WW.    Since these

exhibits constituted “scientific, technical, or other

specialized knowledge,” Mil.R.Evid. 702, supra, the military

judge had a gatekeeping obligation to ensure, inter alia, that

these exhibits were tied to the particular facts of this case.



                                 17
United States v. Pomarleau, No. 01-0588/AR


See Kumho Tire Co., supra.      As the relevance of these exhibits

is not obvious, defense counsel was required to establish their

relevance and reliability to “assist the trier of fact to

understand the evidence or to determine a fact in issue.”

Mil.R.Evid. 702.     Since the logical and legal relevance of these

exhibits, as well as the reliability of the data therein, was

not obvious on its face, the gatekeeper, the military judge, did

not err if he sustained the Government’s objection to their

admissibility on these grounds.       As the gatekeeper, the military

judge viewed the exhibits, knew by whom they were created and

for what purpose, and properly looked to the proponent to

establish their relevance and reliability.

     A careful reading of the opinion of the Court of Criminal

Appeals and the dissent thereto, as well as that of the majority

of this Court, convinces me that this case is being decided on

speculation, and not facts.      The dissent below and the majority

of this Court speculate that (a) the military judge excluded

Defense Exhibits TT through WW for ID because trial defense

counsel purposefully failed to comply with the Government’s

discovery request,3 and (b) defense counsel’s failure to turn

over the exhibits at issue in a timely manner was somehow linked

3
  I find no comfort in the majority’s reliance on a lack of a Government
argument concerning relevance on appeal. ___ MJ at (14-15)(n.5). Failure to
argue an issue does not deter this Court from deciding a case based on that
issue. Cf. United States v. Jordan, No. 01-0483, ___ MJ ___ (2002).




                                    18
United States v. Pomarleau, No. 01-0588/AR


to the Government’s failure to provide timely and adequate

funding for the defense experts.    This may well be true, but

there is insufficient evidence of record to substantiate such

speculation.

     I, too, could engage in speculation like the majority.      The

record of trial convinces me that the exclusion of Defense

Exhibits TT and WW for ID was linked to those exhibits’ lack of

relevance (how is scientific evidence of kinetic motion and

ejection from a pickup truck during a two-car accident useful to

the members in determining how passengers in a Jeep are ejected

in a single car accident with rollover?).    The exclusion of

Defense Exhibits UU and VV was based on their preparation for

litigation and lack of reliability.    But such speculation, to

include conjecture about why the defense experts were evasive

during pretrial interviews and why their exhibits were produced

at the 11th hour, would be unfair to appellant.    Simply put,

there was no finding by the military judge that “the defense

counsel’s failure to comply with [RCM 701] was willful and

motivated by a desire to obtain a tactical advantage or to

conceal a plan to present fabricated testimony.”    RCM 701(g),

Discussion.

     The sledgehammer approach, which the majority criticizes

the military judge for using in this case, but which the




                               19
United States v. Pomarleau, No. 01-0588/AR


majority is quick to use themselves, is unnecessary.   See United

States v. Johnson, 970 F.2d 907, 912, 916 (D.C. Cir. 1992)

(remanding the case to the District Court to state the basis for

its decision to exclude alibi witnesses and articulate its

application of Taylor’s balancing test); cf. United States v.

King, 222 F.3d 1280, 1283 n.2 (10th Cir. 2000)(where “the record

from the district court’s proceedings ‘is insufficiently

developed regarding the suppression issue’ to allow this court

to resolve an appeal, a remand for further factual findings is

the appropriate remedy”); United States v. Hurlich, 293 F.3d
1223 (10th Cir. 2002)(where a district court fails to provide

adequate explanation for a particular sentence departure, remand

for explanation is required unless an appellate court can

unmistakably determine the reasonableness of the district

court’s particular sentence); United States v. Novaton, 271 F.3d
968, 993 (11th Cir. 2001)(when a record lacks certain trial

exhibits, remand is required for district court to make factual

findings as to whether any missing exhibits were relevant to

defendant’s claim).   As there are no on-the-record findings of

fact concerning why these exhibits were not turned over to the

Government in a timely fashion, the proper and only fair remedy

is to return this record to a fact-finding body.




                                20
United States v. Pomarleau, No. 01-0588/AR


     Finally, I disagree with what my colleague states

explicitly in his concurring opinion, and what the majority

implies -- that the judge’s ruling “gut[ted] the defense theory

of the case.” ___ MJ at (2).    In this battle of medical and

accident reconstruction experts, both sides had their respective

day in court.    This is not a case where the defense was denied

the right to prove the identity of the perpetrator, nor denied

the right to call a witness.    See United States v. Valenzuela-

Bernal, 458 U.S. 858 (1982); United States v. Roth, 52 M.J. 187

(1999).    The defense theory of the case, which was fully

presented, was that appellant and Ms. N were in the back seat of

the vehicle because:    (a) they left the vehicle on a similar

trajectory; (b) were thrown the greatest distance; and (c) the

greatest amount of propulsion comes from the back seat of a

vehicle.    The members of the court chose not to believe this

theory and found that appellant, whose blood alcohol content was

.121 some 3-1/2 hours after the accident, was the driver.

Absent further findings of fact, it is mere supposition to

conclude that the exclusion of Defense Exhibits for ID TT

through WW “gutted the defense case.”

     With regard to trial counsel’s closing argument, I find no

plain error.    See United States v. Baker, No. 01-0464, ___ MJ

___, ___ (2002)(Crawford, C.J., dissenting)(discussing plain




                                 21
United States v. Pomarleau, No. 01-0588/AR


error analysis).   Trial counsel’s initial closing argument

covers a mere 15 pages in the record of trial.    In that

argument, trial counsel uses the word “ambush” on one occasion.

There is no reference to the military judge’s ruling in

connection with the use of that term, nor any objection by

defense counsel.   Trial counsel suggested Mr. Smith had not

provided him with the documents underlying his testimony because

Mr. Smith was unable to substantiate his views concerning who

was sitting where in the vehicle at the time of the accident.

In particular, trial counsel noted that Ms. Brown, a lay witness

who found SPC O in the grass immediately after the accident at a

location no one disputed, refuted Mr. Smith’s findings and

calculations.

     During the defense’s closing argument, which covers 16

pages in the record, there were three objections by trial

counsel to statements by defense counsel.    Two of these

objections were to defense counsel arguing data or facts not in

evidence and were sustained.

     Trial counsel’s rebuttal argument, covering 15 pages in the

record of trial, attacked the validity of Mr. John Smith’s

conclusions.    Contrary to the opinion of the majority and

concurring judge, as well as the judge in the dissent below,

trial counsel did not invite the court members to equate the




                                 22
United States v. Pomarleau, No. 01-0588/AR


military judge’s evidentiary rulings with the notion that the

defense was somehow fabricating evidence and misleading the

court.   In particular, trial counsel argued:

                Who’s got the motive at that point to try to
           create evidence to substantiate their theory? It’s
           them. And how do we know that? It’s because you will
           receive the government’s request and motion to compel
           discovery. This case has been around for awhile.
           These experts had this case for a long time, and their
           analysis was not complete--at least, that’s what was
           told the government--until Monday night? Why? Why
           was it not complete until Monday night? He said he
           was busy; he was in court. Come on, this is a pretty
           serious case. He’s had it for a long time. It wasn’t
           completed. And you got to see here in court how many
           times I had to object because that was the first time
           I heard about this stuff. Objection sustained.
           Testimony not allowed. Why? Because he was trying to
           ambush, he’s trying to play fancy-free and footloose
           with this court-martial. He’s trying to pull the wool
           over your eyes. Did you accept his explanation of how
           it rolled? Did he tell you how he thought it rolled?
           Did he tell you what the damage was? No. He never
           gave you a clear answer.

                And he talked about an interview that I had with
           him previously, and I asked him, “Did you tell me, ‘Do
           you want me to answer the questions you’re asking or
           the questions you should be asking?’” What does that
           tell you about that man? And what does it tell you
           about the ability to interview him, to try to get
           information out of him, and to try to pin him down?
           It tells you that he’s trying to cover something up
           because he doesn’t want to put his opinion on the
           line. There was no written report. Trooper Dolan had
           to write a report. They didn’t provide any written
           report to verify what they had to say. All these laws
           that he spouted out we’re just supposed to accept. He
           says it. “Ah. He’s an engineer. He attends these
           seminars. It’s got to be true.” Now, there’s no
           question he’s an engineer; he’s got qualifications
           I’ll never have. But he’s got to explain himself to
           you. And he didn’t.



                                23
United States v. Pomarleau, No. 01-0588/AR



Defense counsel’s sole objection during this argument, relating

to trial counsel’s use of defense counsel’s opening statement,

was overruled, but the court members were appropriately

instructed.   In short, trial counsel argued that Mr. Smith never

produced any written reports, sat in court throughout the case,

waited for Trooper Dolan to testify, and then tailored the

defense testimony to ambush the government expert’s theory.    In

short, trial counsel argued that the defense had no answers, no

legitimate conclusions, and came up empty-handed.   Had the trial

counsel argued in such a manner as my colleagues find, that

would be error.   However, the record speaks for itself, and

trial counsel did not evoke the evidentiary rulings of the

military judge in any manner that was either improper,

unethical, or misleading.

                            CONCLUSION

     I would return the record of trial to the United States

Army Court of Criminal Appeals, consistent with Supreme Court

rulings and the evidence of record, for further review.

Accordingly, I respectfully dissent.




                                24